Citation Nr: 1429123	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-13 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1989 to August 1989, from May 1992 to February 1997, and an additional seven months of unverified service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Board denied the Veteran's claim in May 2012.  He appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a March 2013 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's denial, and remanded the matter to the Board for development consistent with the Joint Motion.  To comply with the Joint motion, in November 2013, the Board remanded this case for further development and it has now been returned to the Board.  


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have OSA due to any incident of his active duty service. 


CONCLUSION OF LAW

The Veteran's OSA was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in June 2007 satisfied the duty to notify provisions with regard to the service connection claim.  The Veteran's service treatment records (STRs), VA medical treatment records, service personnel records, and some indicated private medical records have been obtained.  In October 2008, the Veteran submitted three release forms for private medical records.  The RO obtained records from two of these facilities and did not attempt to obtain records from Baptist Medical Associates.  The release form has since expired.  Notwithstanding, neither the Veteran nor his representative have neither alleged nor proven that prejudice resulted from this error, and therefore, the Board determines that none resulted.  See Shinseki v. Sanders, 556 U. S. 396, 129 S.Ct. 1696, 1704-1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  Further, in its November 2013 remand, the Board directed the RO to send the Veteran release forms for his private health care providers.  As a result, the Veteran had a second chance to have the RO obtain his records from Baptist Medical Associates but he did not return a form for this provider.  

A VA examination adequate for adjudication purposes was provided to the Veteran in December 2013.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims folder.  The examiner also provided a rationale for the opinion.  See Barr, 21 Vet. App. at 312; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

The Board is also satisfied that there was substantial compliance with its November 2013 remand directives because the RO obtained VA treatment records, sent the Veteran release forms for his private health care providers and obtained records from the providers specified in those forms, and provided an adequate examination.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Entitlement to Service Connection for OSA

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran was first diagnosed with OSA in January 2007 by his private health care provider.  The first element of a service connection claim is satisfied.  Hickson, 12 Vet. App. at 253.  The Veteran and his friends who served with him have submitted lay statements asserting that while in service, the Veteran was tired during daytime, slept at inappropriate times, snored, had problems concentrating, took naps during lunch, gained 20 to 40 pounds in service, and fell asleep driving on at least one occasion.  The Veteran and his fellow service members are competent to describe such observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, their statements are credible.  Barr, 21 Vet. App. at 308.  The second element of a service connection claim is satisfied.  Hickson, 12 Vet. App. at 253.  However, for the reasons discussed below, the nexus element of a service connection claim is not satisfied.  

OSA was first diagnosed by sleep study in January 2007 by Advance Sleep Disorders Center, a private health care provider.  At the January 2007 sleep study, the Veteran reported excessive daytime sleepiness, fatigue, loud snoring, witnessed apnea, weight gain, morning headaches, leg jerks, frequent waking, and restless sleep.  He reported that these symptoms had been present for the previous 5 years, since approximately 2002.  

The Veteran underwent a VA examination for OSA in January 2010.  However, the parties agreed in the March 2013 Joint Motion that this examination and opinion was inadequate.  Therefore, it is not probative and will not be addressed.  

The Veteran underwent a second VA examination for OSA in December 2013.  The Veteran asserted that he did not know what sleep apnea was while he was in service, but he believed that his sleep symptoms were a manifestation of OSA.  He stated that his symptoms began in the early 1990s and that he had them for "the bulk of the time" that he was in service.  He initially thought his symptoms were caused by jet lag from traveling to South Korea and later by the stress of active duty.  He stated that he felt tired and that he would wake up at night with "head sweats," and "hollering and screaming," and that he felt like he "was falling and woke up before hitting bottom."  He stated that his blood pressure began to "creep[] up."  After service, he reported that he was under less stress but his blood pressure and weight continued to increase.  He also stated that he had sinus problems and woke up with headaches every day.  After he was diagnosed with OSA, he began to use a CPAP machine and his symptoms improved.  

The examiner concluded that it was not as least as likely as not that the Veteran's OSA was related to service.  The examiner noted that the STRs did not contain medical evidence of sleep apnea while the Veteran was on active duty.  The examiner considered the Veteran's statements regarding his symptoms in service and concluded that the Veteran was not able to "look back and diagnose his own sleep symptoms."  Further, the examiner stated that the Veteran's reported symptoms of "head sweats," feeling sleepy during the day time, and feeling unrested "can all be caused by entities other than sleep apnea."  The examiner noted that waking up "hollering and screaming" and feeling like he was falling are "not OSA expected symptoms."  The examiner addressed previous reports of the Veteran's snoring, but stated that the Veteran did not report snoring as one of his active duty symptoms.  The examiner also explained that "...OSA is not the only thing that can cause snoring."  The examiner concluded that "...lack of medical evidence of OSA on active duty coupled with the Veteran's lay statements does not add up to a conclusion of 'chronic disability during service.'"  

The examiner also noted that at his January 2007 sleep study, which was the basis for the OSA diagnosis, the Veteran reported the onset of his symptoms in 2002.  The examiner stated that the January 2007 sleep study "involved a good collection of historical information about the Veteran's sleep symptoms history."  The examiner explained that the January 2007 sleep study indicated that classic OSA symptoms began five years prior to the study, in 2002.  The examiner reasoned that a five year gap between separation from service and onset of classic symptoms is too great for there to be a nexus between OSA and the Veteran's reported symptoms in service.  The examiner stated that his opinion was based in part upon the January 2007 sleep study report because "both the collector and provider of the clinical information had only one interest; figure out the problem and fix it.  Neither could be influenced favorably or unfavorably, even subconsciously, by issues of secondary gain.  The sleep doc[tor] was unknowingly functioning as a sort of independent examiner."  

The Board finds that the December 2013 VA examination report provides probative evidence against the Veteran's claim.  The examiner reviewed the record, including the Veteran's lay assertions and the January 2007 sleep study which provided the initial diagnosis of OSA.  The examiner provided an adequate rationale for his opinion.  

The Veteran's STRs show that he was treated on at least three occasions for sinusitis, with symptoms such as sinus congestion, sore throat, and headaches.  He was also treated for an upper respiratory infection.  His STRs do not show that he reported any symptoms involving his sleep, or feelings of fatigue, daytime sleepiness, or other symptoms he reported to his post-service health care providers.  In his December 1996 report of medical history for separation, the Veteran answered "no" to the question of whether he had "frequent trouble sleeping."  His STRs do not provide evidence in support of his claim.  

The Veteran has submitted lay evidence in support of his claim.  In his January 2007 claim for service connection, he stated that he was treated for respiratory problems in service, and that he believed those problems were early signs of OSA.  

In April 2007, the Veteran submitted statements from K. D. and E. D., friends who served with him.  In October 2008, M. P., another friend who served with him, also submitted a statement.  The Veteran's friends stated that during their time in the military, the Veteran was tired during the day.  He frequently told them that he felt exhausted.  He sometimes skipped lunch to take a nap at his desk.  He dozed off during meetings, had problems concentrating, and sometimes fell asleep driving.  K. D. and E. D. served with the Veteran in South Korea, and they initially attributed his symptoms to jet lag, but stated that the symptoms did not resolve.  M. P. noticed that the Veteran gained approximately 20 to 30 pounds between 1994 and 1997.  

In November 2008, the Veteran stated that beginning in the fall of 1992 and spring of 1993, he began to experience constant fatigue and sleepiness.  He initially attributed it to the stress of being a leader and jet lag.  He stated that he sought treatment but was only given sinus medication.  In his statement, he gave examples of his symptoms, both during and after service.  He noted that after beginning to use a CPAP machine, his symptoms improved.  

As noted above, the Veteran and his friends are competent to describe the Veteran's observable symptoms.  Further, the Board finds their statements credible.  Layno, 6 Vet. App. 465; Barr, 21 Vet. App. at 308.  While the Board does not doubt that the Veteran sincerely believes that his OSA is associated with his military service, he and his friends are not competent to render a probative opinion in this case.  Under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, lay etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr, 21 Vet. App. 303.  In this case, the Veteran claims that his OSA is related to the symptoms he experienced in service.  However, the Veteran is not competent to state whether his currently diagnosed OSA is related to those symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is certainly capable of observing his own symptoms, he is not capable of observing that they are the cause of his OSA, which is an internal process that is diagnosed by sleep study.  Further, the Veteran reported his assertions to the December 2013 VA examiner, who stated that the symptoms the Veteran experienced in service could have other causes or were not classic symptoms of OSA.  The Veteran's assertions have been investigated by competent medical examination and found not supportable.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  For these reasons, the lay evidence does not satisfy the nexus element of a service connection claim.  Hickson, 12 Vet. App. at 253.

The Board finds that the opinion of the December 2013 VA examiner is more probative than the lay evidence.  The preponderance of the evidence is against a finding that the Veteran's current OSA is due to any event or injury in service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service connection for OSA is denied.  







							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for OSA is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


